Title: To James Madison from Anthony Charles Cazenove, 2 December 1811 (Abstract)
From: Cazenove, Anthony Charles
To: Madison, James


2 December 1811, Alexandria. Informs JM that the pipe of wine he ordered has arrived on the brig Louisa McNamara. Encloses a draft from Murdoch, Yuille, Wardrop, & Company on JM and requests its return when accepted. Asks if JM wishes the wine to remain in store until he sends someone to take charge of it or if he wishes it sent “by the Georgetown or Washington packet which goes to the Navy Yard, or by a careful drayman.” Charges will be rendered after their precise amount is ascertained.
“I beg leave to mention in case you should want any wines of an inferior quality, that I have received per same Vessel from Messrs. Murdoch Madeira wine @ £48. & £50. Stg p pipe, in half pipes & quarter casks—& have in store good Lisbon in half pipes & qr. casks @ 1 65/100 & good Teneriffe in qr. casks @ 1 56/100 p Gallon.”
Adds in a postscript: “Messrs. Murdoch’s wine @ 48 & £50. Stg will be sold at importation cost, exchange at par, & 3 Guineas insurance paid on it. I have also a pipe & 2 qr. Casks of their fine old wine @ £60 Stg insured in the United States @ 4 pCt. Being greatly in hopes you will continue to import from that house, I beg leave to suggest the propriety of henceforward ordering your wine to be insured, which Messrs. Murdoch mention would be most agreable to them as in case of a loss they would be reimbursed in London. The insurance would also be obtained on better terms than if effected in the United States.”
